Title: From Thomas Boylston Adams to Abigail Smith Adams, 21 October 1802
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



My dear Mother
Philadelphia 21st: October 1802

I have at length returned to the City for the purpose of remaining in it during the rest of the Season. We do not yet pretend to be free from cases of autumnal fever, which have been particularly malignant and fatal; but those, who, like myself, are believers in domestic origin, may return without apprehension.
From my brother I have had accounts, from time to time, of the health of our family & friends, but in one of his letters he mentioned your occasional attacks of disorder, which has given me considerable uneasiness. By his last letter, however, I am happy to learn, that you were in tolerable health. Since my exile from the City I have been, for the most part, a resident at those springs and the vicinity of them, whence I wrote you last. I know not whether the letter reached you as I have not since heard directly from you. My time was spent agreeably, in the pursuit of health, of which I have gained a tolerable share. I never knew a finer Autumn than the present, and the Country about the spot I pitched upon for a retreat was particularly beautiful. I have gathered but few memoirs of the Yellow springs, in addition to those I wrote you. From an old friend, whose age borders upon four score & ten, I learnt, that these springs have been resorted to by invalids, before his time; so that we may easily conjecture, that they have been discovered a century & upwards. The situation is truly romantic, and though not more than five or six miles from the Lancaster turnpike, the cross road which conducts to them is of the roughest and most frightful order. The accommodations too, at the place, are of a piece with the roads; yet notwithstanding all these drawbacks & discouragements, scarcely any watering place is more frequented. Some of my friends here are quite astonished at my partiality for this spot, as they were with me there, when the floor and a single blanket was the only substitute for a bed I could obtain. I have tried to persuade my friend Judge Jones to purchase the place and make me his tenant; but the price is too extravagant, he says, and the land about it too mountainous to cultivate with profit. I passed nearly a week with this old gentleman before my return, and witnessing the independence & plenty in which he lives, I could not refrain from coveting his situation. His wife is a sister of Mrs: Rutter, with whom I live, and this was sufficient to insure me the most hospitable reception at her house.
The papers will inform you of the fate of our elections in this State. We are now completely subject to Irish renegade’s. I have done with the Aurora and therefore am no longer a politician.
With best love & duty to my father & the family / I am, dear mother / Your Son

T. B. Adams.